DECISION ON MOTION EOS EEHEAKING.
The claim is now made for the first time in this court that the petition does not state a cause of action, for that it fails to aver *184the defendant signed the constitution of the association; also that the evidence does not prove the signing, and that, therefore, the judgment should be affirmed.
Arnold, Morton & Irvine and Patterson A. Reece, 'for plaintiff in error.
Charles G. Prney and J. B. Kahle, for defendant in' error..
We are of the opinion there is no such defect in the petition as can be complained of, after issue joined, trial had, and judgment rendered. It is true the averment in the petition that the defendant was a member of said association, appears t'o be predicated upon the fact that he 'applied for and accepted insurance therein; and that it is not averred, in terms, he had signed the constitution, as the statute seems to require. Section 3690, Rev. Stat. But it is also true that the denial of membership in the answer is predicated upon the denial that he applied for or accepted insurance. The one is no broader than the other.
The plaintiff proved, and the defendant admitted, that the defendant-had received, returned and had cancelled, a policy prior to the one sued upon, for which he paid a short rate premium. Both parties admit the validity of this returned policjr, whatever may have been the reason for its return; the one claiming it was to redistribute the insurance, and the other that he wanted to change the character of the insurance. But the necessary inference from the transaction is that the defendant was a member of the association, because, under the statute, none but members can be insured. Section 3689, Rev. Stat. In the absence of a direct claim and proof that he had not signed the constitution the presumption is that the defendant had conformed to the requirements of the statute; and if he had not, the fact that he accepted insurance and received the benefits, would estop him from denying that he had.
The policies sued upon were not void.
In an -action by the receiver, to recover assessments to pay liabilities incurred during the time the policies were in force, mere irregularities in the procedings to assess will not avail as a defense.
The motion for rehearing is overruled.